Title: From Alexander Hamilton to Moses Brown, 2 April 1795
From: Hamilton, Alexander
To: Brown, Moses


Albany, April 2, 1795. “Particular circumstances have interfered until this time with my acknog the receipt & replying to your letter of the 9th March last. After full reflection I am of opinion that I cannot with propriety be concerned on your behalf in the Case you mention. This arises from the Situation in which I have been with regard to the subject of it as a Public officer and from my communications & proceedings in that capacity with Mr. Bingham—your application however will preclude me from being concerned against you….”
